AO 245B (Rev. 02/18)   Judgment in a Criminal Case {form modified wilhin District on February 22, 2019)
                       Sheet I



                                         UNITED STATES DISTRICT COURT
                                                          Southern District of New York
                                                                             )
              UNITED STATES OF AMERICA                                       )      JUDGMENT IN A CRIMINAL CASE
                                  v.                                         )
                                                                             )
                        JOSEPH YEBOAH                                               Case Number: 1:19-cr-00433-KHP-1
                                                                             )
                                                                             )      USM Number: 85812-054
                                                                             )
                                                                             )       Andrew Bauer & Jesse Feitel
                                                                             )      Defendant's Attorney
THE DEFENDANT:
!il pleaded guilty to count(s)         18:641.M THEFT/EMBEZZLEMENT OF U.S. PROPERTY

D pleaded nolo contendere to count(s)
  which was accepted by the comi.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                          Offense Ended               Count

 18:641.M                          THEFT/EMBEZZLEMENT OF U. S. PROPERTY                                      6/.12/2018                   One




       The defendant is sentenced as provided in pages 2 through            __
                                                                             9 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)               N/A
                                                                  ---'--'"---'--------------------------
D Count(s)      N/A
               -------------
                             Dis                                     Dare dismissed on the motion of the United States,

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                            11/19/2019
                                                                           Date of Imposition of Judgment




                                                                            KATHARINE H. PARKER U.S.M.J.
                                                                           Name and Title of Judge


                                                                            11/19/2019
                                                                           Date
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                                        2_ of
                                                                                                        Judgment-Page _ _                 0
 DEFENDANT: JOSEPH YEBOAH
 CASE NUMBER: 1:19-cr-00433-KHP-1
                                                      SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:




                                                     MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2,   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            Ill" The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     @' You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.          § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, arc a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                              Judgment-Page                 of _ _ _.._.,__ __
DEFENDANT: JOSEPH YEBOAH
CASE NUMBER: 1:19-cr-00433-KHP-1

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.  You must rep mt to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2.  After initially repo1ting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer. *You may travel to PA, NJ, NY, CT, and DE without prior permission from Probation.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware ofa change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
    becoming aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instmcted me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date _ _ _ _ _ _ _ _ _ _ __
 AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 4-Probation
                                                                                                    Judgment-Page ___5___ of        10
DEFENDANT: JOSEPH YEBOAH
CASE NUMBER: 1:19-cr-00433-KHP-1
                                                           PROBATION

You are hereby sentenced to probation for a term of:
     18 Months Probation - to be supervised by Probation in New Jersey (Defendant resides in NJ).




                                                    MANDATORY CONDITIONS
I.  You must not commit another federal, state or local crime.
2.  You must not unlawfully possess a controlled substance.
3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
    probation and at least two periodic drug tests thereafter, as determined by the court.
           fl! The above drug testing condition is suspended, based on the court1s determination that you pose a low risk of future
                substance abuse. (check if applicable)
4.   D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.   D You must pa1ticipate in an approved program for domestic violence. (check if applicable)
7.  >"I You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (checkifappUcable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 4A- Probation
                                                                                                Judgmcnt·-Page   --~6~_       of - - - ~ Q ~ - -

DEFENDANT: JOSEPH YEBOAH
CASE NUMBER: 1:19-cr-00433-KHP-1

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your probation) you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
    you were sentenced, unless the probation officer instructs you to repo1t to a different probation office or within a different time frame.
2.  After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer) and you must report to the probation officer as instructed.
3.  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting petmission from the
    court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    atTangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
    becoming aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                    Date
 AO 245B (Rev, 02/18) Judgment in a Criminal Case
                      Sheet 4C - Probation
                                                                                           Judgment--•Page   ~-7~   of    10
DEFENDANT: JOSEPH YEBOAH
CASE NUMBER: 1:19-cr-00433-KHP-1

                          ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
 Restitution in the amount of $66, 713.67. Defendant must pay this amount back in monthly installments of 10% of his
 gross monthly income commencing in December 2019, 30 days after entry of judgment. Defendant will be required to
 continue to make restitution payments even after the completion of his term of probation.

 Defendant shall participate in at least one personal finance counseling session as directed by the U.S. Probation Office.

 Defendant may not incur new credit charges or open additional lines of credit without the approval of the probation officer
 unless he is in compliance with the restitution installment payment schedule

 Defendant must notify the court of any material change in his economic circumstances that might affect his ability to pay
 restitution or the special assessment

Defendant must provide the probation office with access to any requested financial information

Defendant must participate in outpatient mental health treatment program approved by the Probation office and continue to
take any prescribed medications if and as directed by his health care provider. The Defendant must contribute to the cost
of services rendered based on your ability to pay and the availability of third-party payments. The Court authorizes the
release of available psychological and psychiatric evaluations and reports, including the presentence investigation report,
to the health care provider.
AO 245B (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet 5 ~ Criminal Monetary Penalties
                                                                                                             Judgment - Page      8     of       10
 DEFENDANT: JOSEPH YEBOAH
 CASE NUMBER: 1 :19-cr-00433-KHP-1
                                                 CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                     JVTA Assessment*                                             Restitution
 TOTALS              $ 25.00                      $                                   $                          $ 66,713.67



 D      The determination of restitution is defeITed until      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
                                                           ----
        after such determination.

 !1'i   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payrrient, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664\1), all nonfederal victims must be paid
        before the United States is paid.

 Name of Pay~e                                                                                      Restitution Ordered          Priority or Percentage
:CNYCHARey~nlli\Re6Eii11abreO/,part111i;ntt                                                               ··•· $il6i1J3.ilt! IJ~iril&"i~~¢ra1:~f1Wi/"•'
   90 Chuch Street, 6th Floor                                                                                                  Etta Yeboah




 TOTALS                                $                         0.00                $ - - - - - -66,713.67
                                                                                                   ----




 D      Restitution amount ordered pursuant to plea agreement $ -0.00
                                                                  ---------

•       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 0      The comt determined that the defendant does not have the ability to pay interest and it is ordered that:

        !ti   the interest requirement is waived for the         D       fine   0    restitution.

         D    the interest requirement for the        D   fine       •     restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No.              114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, I IOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 5A" ,.. Criminal Monetary Penalties
                                                                                       Judgment-Page   _9_   of      10
DEFENDANT: JOSEPH YEBOAH
CASE NUMBER: 1:19-cr-00433-KHP-1

                      ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
 Restitution in the amount of $66,713.67. This amount will be paid over time by Defendant submitting a monthly amount of
 10% of his gross monthly income over a period of supervision to commence 30 days after the date of the judgment and
 continuing thereafter until paid.
AO 245B (Rev. 02/18) Judgment In a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                          Judgment - Page   _1_0_    of       10
DEFENDANT: JOSEPH YEBOAH
CASE NUMBER: 1:19-cr-00433-KHP-1

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetmy penalties is due as follows:

A     D Lump sum payment of$ _ _ _ _ _ _ _ due immediately, balance due

           D     not later than                                   , or
           D     in accordance with D       C,    •    D,    D E,or          D F below; or

B     D    Payment to begin immediately (may be combined with             • c,        D D, or      D F below); or

C     D Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence_____ (e.g., 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence       _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           te1m of supervision; or

E     •    Payment during the tenn of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     fl! Special instructions regarding the payment of criminal monetary penalties:
            Restitution in the amount of $66,713.67. This amount will be paid over time by Defendant submitting a monthly
            amount of 10% of his gross monthly income over a period of supervision to commence 30 days after the date of
            the judgment and continuing thereafter until paid.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monctaiy penalties imposed.




0     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.
       Etta Yeboah, 19-cr-00304-HBP-1




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in lhe following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and comt costs.
